DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pendingClaims 13-20 are withdrawn from consideration
Claims 1, 3, 5-8 and 10-12 are currently amended
Claims 1-12 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Criswell (US 2013/0213895 A1) in view of Tsai (US 2012/0152850 A1) in view of Spani (US 2013/0062288 A1) and further in view of Trump (US 3,901,807).

Regarding Claim 1:
Criswell teaches a multi-pass system for treatment of wastewater (see FIGS. 1-2) (see paragraph 2 – “to the treating of wastewater to produce a chemically acceptable effluent stream…”), comprising:
An inlet for receiving a wastewater influent (see FIG. 1, inlet 1) (see paragraph 44), the inlet includes at least one measurement device or a sensor device for measuring parameters of the wastewater influent (see FIG. 2, TSS sensor 160) (see FIG. 2, flow meter 140) (see FIG. 2, pH sensor 150) (see paragraphs 47-48 and 61-62);

A tank for receiving the wastewater influent mixed with the coagulants, the flocculants, and the chemicals for a secondary treatment (see FIG. 2, wastewater treatment facility 20 including a settling clarifier or dissolved air flotation tank (DAF) 30), discharging wastewater effluent and removing sludge either floating at upper end of the tank or sludge sediments at bottom of the tank through a sludge outlet after the secondary treatment (see FIGS. 1-2, effluent outlet 50 and/or outlet stream 2), where removing of the sludge is independent of sludge precipitations (see paragraphs 44-45 – “…a wastewater treatment facility 20 having a settling clarifier or dissolved air flotation tank (DAF) 30…an effluent outlet 50 for withdrawing treated wastewater 1 from tank 30…The tank 30 may comprise a dissolved air flotation device (hereinafter DAF) for introducing air bubbles into wastewater 1, thereby aiding in separation and flotation of coagulated solids to the surface of tank 30…in conjunction with a broad spectrum of wastewater filtration systems, such as sedimentation systems, clarifiers, separators, equalization tanks…”);
A first outlet is connected at upper end of the tank for discharging secondary treated effluent out from the tank for a tertiary treatment (see FIGS. 1-2, effluent outlet 50 and/or outlet stream 2) (see paragraphs 44-45 – “…a wastewater treatment facility 20 having a settling clarifier or dissolved air flotation tank (DAF) 30…an effluent outlet 50 for withdrawing treated wastewater 1 from tank 30…The tank 30 may comprise a dissolved air flotation device (hereinafter DAF) for introducing air bubbles into such as sedimentation systems, clarifiers, separators, equalization tanks…”);
A monitoring device is installed at the first outlet for measuring parameters of the secondary treated effluent (see FIG. 2, TSS sensor 160) (see FIG. 2, pH sensor 150) (see paragraphs 47-48 and 61-62), and recirculating the secondary treated water effluent to the inlet for retreatment if the expected parameters are not achieved in a first pass treatment (Examiner’s note:  this claim limitation is in a conditional form and therefore does not have to occur);
A collection tank for performing the tertiary treatment by diffusing air (see paragraph 45 – “The tank 30…introducing air bubbles into wastewater 1…in conjunction with a broad spectrum of wastewater filtration systems, such as sedimentation systems, clarifiers, separators, equalization tanks, and the like…”) (see paragraph 51 – “the pumps 200 and 210 may comprise positive displacement pumps or other commercially available pumps…a storage tank…”);
Wherein a first positive displacement pump for discharging secondary treated effluent into the collection tank (see FIGS. 1-2, pumps 200 and 210) (see paragraphs 50-51 and 53 – “the pumps 200 and 210 may comprise positive displacement pumps or other commercially available pumps…a storage tank…”),
Wherein a second positive displacement pump for recirculating secondary treated effluent from the first outlet to the inlet for retreatment if the parameters are not achieved in first pass treatment (Examiner’s note:  this claim limitation is in a “the pumps 200 and 210 may comprise positive displacement pumps or other commercially available pumps…”), and
Wherein a third positive displacement pump for carrying oil, scum floating at upper end of the tank to the sludge outlet (see FIGS. 1-2, pumps 200 and 210) (see paragraphs 50-51 and 53 – “the pumps 200 and 210 may comprise positive displacement pumps or other commercially available pumps…”).
Criswell teaches a tank for both floatation and sedimentation of precipitated and suspended solids (see Criswell tank 30).  However, Criswell does not explicitly teach the specific details and components of the tank, as recited in claim 1.
	Tsai teaches a similar wastewater treatment system including a sedimentation and floatation tank/device (see Tsai FIGS. 1 and 3-6, combined sedimentation and pressure flotation wastewater treatment tank 1) including a tank body 10, a sedimentation treatment device 2, a pressure flotation treatment device 3 (see paragraphs 31-32), multiple inlets and outlets in any construction and configurations (see Tsai paragraphs 33 and 41), a monitoring device/sensor 201, and scraper blades 21 and 31 for removing sludge, wherein the tank 10 includes a plurality of inclined walls 20 formed with a predetermined angle (grated plate assembly) (see Tsai paragraph 34).
	Spani teaches a similar wastewater treatment system and method (see Spani FIG. 3B) including a dissolved air flotation (DAF) tank 180 fitted with a set of fluid level sensors or control switches including a low level sensor 184 and a mid-level sensor 186, a skimmer for removing floating particles, and a holding/storage tank (see Spani paragraphs 55-58).

	Criswell and Tsai are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the tank 30 of Criswell with the sedimentation and floatation tank 1, including all of the specific details and structural components, as taught by Tsai, to further produce a purified fluid source (see Tsai paragraphs 31-34 and 41).
Criswell, Tsai and Spani are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater system of Criswell, as modified by Tsai, to include the numerous sensors and skimmer of Spani, to further remove any floating particles and to accurately measure parameters of the sedimentation and flotation tank (see Spani paragraphs 55-58).
	Criswell, Tsai, Spani and Trump are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater system of Criswell, as modified by the combination of Tsai and Spani, to include a sludge digester, a sludge thickener, and a chlorinator, as taught by Trump, to further produce a purified fluid source (see Trump col. 3 lines 4-16).

Regarding Claim 2:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Criswell further teaches the feeding line further comprises of a static mixer for mixing the coagulants, flocculants, and other chemicals with waste water influent to agglomerate any solid particles in the wastewater and to accelerate separation of the solid particles by means of gravity or precipitate at upper in the tank (see Criswell FIG. 1, plurality of floc tubes 60) (see Criswell paragraph 44).

Regarding Claim 3:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Criswell further teaches the measurement device or a sensor device helps in ascertaining optimum quantity of coagulants, flocculants and other chemicals to be mixed and their respective injection positions at the inlet (see Criswell FIG. 1, TSS sensor 160, flow meter 140, and pH sensor 150) (see Criswell paragraphs 47-48 and 61-62).

Regarding Claim 4:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Criswell further teaches the tank is for both dissolve air flocculation (DAF) process and sedimentation process for waste water treatment (see Criswell FIG. 1, wastewater treatment facility 20 including a settling clarifier or dissolved air flotation tank (DAF) 30) (see Criswell paragraphs 44-45).


The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Tsai further teaches a grated plate assembly disposed vertically with an inclined angle that moves in horizontal direction to facilitate settling or floating of suspended solids (inclined walls 20) (see Tsai paragraph 34).
Criswell, Tsai, Spani and Trump are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the tank 30 of Criswell with the sedimentation and floatation tank 1 of Tsai, including the inclined walls 20 of Tsai, to perform and further produce a purified fluid source (see Tsai paragraphs 31-34 and 41).

Regarding Claim 6:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Spani further teaches a motorized skimmer having skimmer blades for aggregating the sludges floating at upper of the tank toward the third positive displacement pump (see Spani paragraphs 55-58).
Criswell, Tsai, Spani and Trump are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater system of Criswell, as modified by the combination of Tsai and Trump, to include the numerous sensors and skimmer of Spani, to remove any floating particles 

Regarding Claim 7:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Spani further teaches numerous sensors (see Spani paragraphs 55-58).
Criswell, Tsai, Spani and Trump are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater system of Criswell, as modified by the combination of Tsai and Trump, to include the numerous sensors and skimmer of Spani, to remove any floating particles and to accurately measure parameters of the sedimentation and flotation tank (see Spani paragraphs 55-58).

Regarding Claim 8:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Trump further teaches a screw assembly (see Trump col. 3 lines 4-16).
Criswell, Tsai, Spani and Trump are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater system of Criswell, as modified by the combination of Tsai and Spani, to include a sludge digester, a sludge thickener, and a chlorinator, as taught by Trump, to perform and further produce a purified fluid source (see Trump col. 3 lines 4-16).

Regarding Claim 9:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Trump further teaches a sludge thickening device (see Trump FIG. 1, a sedimentation and scum removal device 26, a sludge digester (screw assembly), a sludge thickener 28, a sludge storage tank, and a chlorinator 32 for providing disinfection) (see Trump col. 3 lines 4-16).
Criswell, Tsai, Spani and Trump are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater system of Criswell, as modified by the combination of Tsai and Spani, to include a sludge digester, a sludge thickener, and a chlorinator, as taught by Trump, to perform and further produce a purified fluid source (see Trump col. 3 lines 4-16).

Regarding Claim 10:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Tsai further teaches the monitoring device includes sensors for measuring quality of secondary treated water effluent at the first outlet (see Tsai paragraph 34).
Criswell, Tsai, Spani and Trump are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the tank 30 of Criswell with the sedimentation and floatation tank 1 of Tsai, 

Regarding Claim 11:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Spani further teaches a liquid level sensor for monitoring of water level in the tank, accordingly a signal is sent to a computer board to close the inlet for a time period until the secondary treated water is not discharged through first outlet (see Spani paragraphs 55-58).
Criswell, Tsai, Spani and Trump are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater system of Criswell, as modified by the combination of Tsai and Trump, to include the numerous sensors and skimmer of Spani, to remove any floating particles and to accurately measure parameters of the sedimentation and flotation tank (see Spani paragraphs 55-58).

Regarding Claim 12:
The combination of Criswell, Tsai, Spani and Trump teaches the system of claim 1, wherein Criswell further teaches an inner layer of the tank is coated with anti-frictional agents that enhances the settling velocity of the solid particles at the bottom of the tank and further prevents adhering of the solid particles to the inner layer of the tank (Examiner’s note:  Examiner is broadly interpreting tank 30 is coated with an anti-frictional material for easy 


Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  No arguments/remarks section provided.
The previous 112(b) claim rejection regarding claims 1-12 have been considered and are withdrawn.
	Examiner requests/suggests a clean copy of the amended claims.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773